ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Steven H. Kerbel, to place Respondent on Indefinite Suspension. The Court having considered the Petition, it is this 3rd day of June, 1994,
ORDERED, that Respondent, Steven H. Kerbel, be and is hereby indefinitely suspended from the practice of law in the State of Maryland effective immediately; and it is further
*57ORDERED, that Respondent shall pay costs in the amount of $1,275 dollars for which judgment in favor of the Attorney Grievance Commission of Maryland is hereby entered; and it is further
ORDERED, that the Clerk of this Court shall remove the name of Steven H. Kerbel from the register of attorneys in this Court until further order of this Court and certify that fact to the Client Security Trust Fund and the clerks of all judicial tribunals in this State in accordance with Rule BV13.